DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
As to claim 1, line 14, 
    PNG
    media_image1.png
    27
    35
    media_image1.png
    Greyscale
is an error. 
As to claim 1, line 25, “the joint sparse coefficient X” lacks antecedent basis.
As to claim 5, line 6, “the image boundaries” lack antecedent basis.
As to claim 7, line 15, 
    PNG
    media_image2.png
    42
    55
    media_image2.png
    Greyscale
is an error.
As to claim 11, line 8, “the image boundaries” lack antecedent basis.
As to claim 13, line 16, 
    PNG
    media_image1.png
    27
    35
    media_image1.png
    Greyscale
is an error.
As to claim 13, line 27, “the joint sparse coefficient X” lacks antecedent basis.
As to claim 17, line 7, “the image boundaries” lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1.  	A parallel magnetic resonance imaging method based on adaptive joint sparse codes, comprising: 
step a: constructing a calibration-free parallel magnetic resonance imaging model based on joint sparse codes, that is, a reconstructed model, wherein the model is defined as:  

    PNG
    media_image3.png
    92
    459
    media_image3.png
    Greyscale

wherein V denotes a reconstructed image, D ϵ CMxP denotes an overcomplete (P > > M) dictionary, θ denotes an objective function, X = (Xl,1 │Xl,2 ... Xl,j..., Xl,j) ϵ cpxj denotes a sparse matrix, Xl,j ϵ cP denotes an l-th extracted patch from a j-th channel image, FM denotes a Fourier transformation, vj denotes an image of each channel, V denotes a matrix formed by images vj of all channels, fj denotes K-space data, Rl ϵ cMxN denotes a patch extraction matrix, M denotes an atom size, N denotes a vectorized size of the image, P denotes a number of atoms, a subscript F denotes the Fourier transformation, λ denotes a data fitting term weight, β denotes a joint sparse regularization weight, and 
    PNG
    media_image4.png
    27
    35
    media_image4.png
    Greyscale
denotes a joint sparse term, and  
    PNG
    media_image5.png
    34
    654
    media_image5.png
    Greyscale
extracted patch from the j-th channel image; 
step b: temporarily fixing X, and solving the dictionary D by using a gradient descent method:  
    PNG
    media_image6.png
    41
    195
    media_image6.png
    Greyscale
 wherein γ denotes a learning rate, and k denotes a number of iterations, and  
    PNG
    media_image7.png
    41
    650
    media_image7.png
    Greyscale
  3 DM2\12588246 1F7077-00036 Preliminary amendment denotes a reciprocal of the reconstructed objective function to the dictionary D and H denotes conjugate transpose, and thus the following formula is obtained: 
    PNG
    media_image8.png
    23
    400
    media_image8.png
    Greyscale
 
step c: updating the joint sparse coefficient X; 
step d: updating vj by using the following formula:  
    PNG
    media_image9.png
    86
    487
    media_image9.png
    Greyscale
 
step e: updating the K-space data by using the following formula:  
    PNG
    media_image10.png
    23
    198
    media_image10.png
    Greyscale
 
wherein f            
                
                    
                        
                            k
                        
                    
                    
                        
                            j
                        
                    
                
            
         denotes an updated value of a k-th iteration of the j-th channel; 

step f: performing an inverse Fourier transformation on the K-space data and re-updating vj to obtain the following formula:  
    PNG
    media_image11.png
    29
    284
    media_image11.png
    Greyscale
 
step g: obtaining an updated image based on the images vj of the all channels.
As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  Steps a-steps g are mathematical.  In addition, step c is mathematical, see specification paragraph [0027].  Step g is mathematical, see specification paragraph [0032].  
7.  	A parallel magnetic resonance imaging apparatus based on adaptive joint sparse codes, comprising: 
a model construction module which is configured to construct a calibration-free parallel magnetic resonance imaging model based on joint sparse codes, that is, a reconstructed model, wherein the model is defined as:  

    PNG
    media_image3.png
    92
    459
    media_image3.png
    Greyscale

wherein V denotes a reconstructed image, D ϵ CMxP denotes an overcomplete (P > > M) dictionary, θ denotes an objective function, X = (Xl,1 │Xl,2 ... Xl,j..., Xl,j) ϵ cpxj denotes a sparse matrix, Xl,j ϵ cP denotes an l-th extracted patch from a j-th channel image, FM denotes a Fourier transformation, vj denotes an image of each channel, V denotes a matrix formed by images vj of all channels, fj denotes K-space data, Rl ϵ cMxN denotes a patch extraction matrix, M denotes an atom size, N denotes a vectorized size of the image, P denotes a number of atoms, a subscript F denotes the Fourier transformation, λ denotes a data fitting term weight, β denotes a joint sparse regularization weight, and 
    PNG
    media_image4.png
    27
    35
    media_image4.png
    Greyscale
denotes a joint sparse term, and  
    PNG
    media_image5.png
    34
    654
    media_image5.png
    Greyscale
extracted patch from the j-th channel image; 
an update module, comprises a module for updating the joint sparse codes X, a module for updating the dictionary D, a module for updating the image vj of the each channel, and a module for updating the K-space data fj, 
wherein the module for updating the dictionary D is configured to temporarily fix X, and learn the dictionary D by using a gradient descent method:  
    PNG
    media_image6.png
    41
    195
    media_image6.png
    Greyscale
 
wherein γ denotes a learning rate, and k denotes a number of iterations, and  
    PNG
    media_image7.png
    41
    650
    media_image7.png
    Greyscale
  3 DM2\12588246 1F7077-00036 Preliminary amendment denotes a reciprocal of the reconstructed objective function to the dictionary D and H denotes conjugate transpose, and thus the following formula is obtained: 
    PNG
    media_image8.png
    23
    400
    media_image8.png
    Greyscale
 
the module for updating vj of the each channel is configured to update vj by using the following formula:  
    PNG
    media_image9.png
    86
    487
    media_image9.png
    Greyscale
 
the module for updating the K-space data fj is configured to update the K-space data by using the following formula:  
    PNG
    media_image10.png
    23
    198
    media_image10.png
    Greyscale
 
wherein f            
                
                    
                        
                            k
                        
                    
                    
                        
                            j
                        
                    
                
            
         denotes a k-th iterative updated value of the j-th channel; 

the module for updating the image vj of each channel is further configured to perform an inverse Fourier transformation on the K-space data and re-updating vj to obtain the following formula:  
    PNG
    media_image11.png
    29
    284
    media_image11.png
    Greyscale
 
an imaging module, which is configured to obtain an updated image based on the images vj of the all channels.

As to claim 7 above, the pertinent portion pertaining to the abstract idea is bolded.  These limitations are mathematical.  


 13.  	A non-transitory computer-readable medium storing a program executable by a computer to cause the computer to perform a parallel magnetic resonance imaging method based on adaptive joint sparse codes wherein the method comprises:
step a: constructing a calibration-free parallel magnetic resonance imaging model based on joint sparse codes, that is, a reconstructed model, wherein the model is defined as:  

    PNG
    media_image3.png
    92
    459
    media_image3.png
    Greyscale

wherein V denotes a reconstructed image, D ϵ CMxP denotes an overcomplete (P > > M) dictionary, θ denotes an objective function, X = (Xl,1 │Xl,2 ... Xl,j..., Xl,j) ϵ cpxj denotes a sparse matrix, Xl,j ϵ cP denotes an l-th extracted patch from a j-th channel image, FM denotes a Fourier transformation, vj denotes an image of each channel, V denotes a matrix formed by images vj of all channels, fj denotes K-space data, Rl ϵ cMxN denotes a patch extraction matrix, M denotes an atom size, N denotes a vectorized size of the image, P denotes a number of atoms, a subscript F denotes the Fourier transformation, λ denotes a data fitting term weight, β denotes a joint sparse regularization weight, and 
    PNG
    media_image4.png
    27
    35
    media_image4.png
    Greyscale
denotes a joint sparse term, and  
    PNG
    media_image5.png
    34
    654
    media_image5.png
    Greyscale
extracted patch from the j-th channel image; 
step b: temporarily fixing X, and solving the dictionary D by using a gradient descent method:  
    PNG
    media_image6.png
    41
    195
    media_image6.png
    Greyscale
 wherein γ denotes a learning rate, and k denotes a number of iterations, and  
    PNG
    media_image7.png
    41
    650
    media_image7.png
    Greyscale
  3 DM2\12588246 1F7077-00036 Preliminary amendment denotes a reciprocal of the reconstructed objective function to the dictionary D and H denotes conjugate transpose, and thus the following formula is obtained: 
    PNG
    media_image8.png
    23
    400
    media_image8.png
    Greyscale
 
step c: updating the joint sparse coefficient X; 
step d: updating vj by using the following formula:  
    PNG
    media_image9.png
    86
    487
    media_image9.png
    Greyscale
 
step e: updating the K-space data by using the following formula:  
    PNG
    media_image10.png
    23
    198
    media_image10.png
    Greyscale
 
wherein f            
                
                    
                        
                            k
                        
                    
                    
                        
                            j
                        
                    
                
            
         denotes an updated value of a k-th iteration of the j-th channel; 

step f: performing an inverse Fourier transformation on the K-space data and re-updating vj to obtain the following formula:  
    PNG
    media_image11.png
    29
    284
    media_image11.png
    Greyscale
 
step g: obtaining an updated image based on the images vj of the all channels.
  As to claim 13 above, the pertinent portion pertaining to the abstract idea is bolded.  Steps a-steps g are mathematical.  In addition, step c is mathematical, see specification paragraph [0027].  Step g is mathematical, see specification paragraph [0032].

The non-abstract limitations are “a parallel magnetic resonance imaging apparatus”; “a model construction module”; “an update module”; “an imaging module”; “a computer”; and “a computer-readable medium”.  “[A] parallel magnetic resonance imaging apparatus and “a computer” are a basic components of every parallel MRI system and do not make the MRI less generic.  “[A] model construction module”; “an update module”; “an imaging module”; and “a computer-readable medium” are basic components of a general purpose computer and do not make the computer less generic. 
A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al disclose learning joint-sparse codes for calibration-free parallel MR Imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852